Citation Nr: 0509910	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  99-22 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for the residuals of a 
sigmoid resection.

3.  Entitlement to service connection for urinary tract 
infection.

4.  Entitlement to service connection for a total resection 
of the prostate (TURP).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1944 to December 
1945.  He was a prisoner of war (POW) of the German 
government for a period in excess of 30 days.  

This matter comes before the Board of Veterans' appeals 
(Board) on appeal from May 1999 and August 1999 rating 
actions by the RO that denied service connection for skin 
cancer, vertigo, residuals of a sigmoid resection, a urinary 
disability, and a prostate disability.  In February 2002 the 
veteran appeared and gave testimony at hearing at the RO 
before the undersigned.  A transcript of this hearing is of 
record.  

In April 2002, the Board undertook development of the appeal 
pursuant to authority granted in 38 C.F.R. § 19.9(a)(2) 
(2003).  After that regulation was invalidated, the Board 
remanded the appeal to the appeals management center (AMC) to 
complete the development.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).   

Thereafter the AMC granted service connection for skin cancer 
and vertigo.  

The remand listed the issue of entitlement to service 
connection for hypertension as being on appeal.  The claims 
folder does not disclose that this issue was ever adjudicated 
by the RO or that there is a jurisdiction conferring notice 
of disagreement.  See 38 U.S.C.A. § 7105 (West 2002).

The AMC subsequently issued a supplemental statement of the 
case listing hypertension as being one of the issues on 
appeal.  

In February 2005, the Board advised the veteran that there 
was a problem regarding the notice of disagreement in regard 
to the hypertension issue.   He was offered the opportunity 
to have a hearing on this issue.  Later in February 2005, the 
veteran responded that he wanted a hearing before Board 
personnel at the RO.  Since the Board finds, as discussed 
below, that the AMC adjudicated the hypertension claim, and 
that his representative has submitted a valid notice of 
disagreement, it is no longer necessary to have a hearing on 
this issue.

In his February 2005, response the veteran made contentions 
that could be construed as a claim for entitlement to a total 
rating for compensation based on individual unemployability.  
This issue is referred to the agency of original jurisdiction 
for adjudication.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In March 2004, the AMC issued a supplemental statement of the 
case in which it essentially adjudicated the issue of 
entitlement to service connection for hypertension.  In May 
2004, the veteran's representative submitted argument to the 
AMC, which essentially functioned as a notice of disagreement 
with the decision on this issue.  The Board is required to 
remand the claim, for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to the issues of entitlement to service connection 
for urinary infections and for a TURP, the Board notes that 
the veteran was afforded a VA genitourinary examination in 
December 1993.  It is noted that the claims folder was not 
available for review by the examiner at that time and the 
examiner thus relied on an inadequate history provided by the 
veteran.  (For example, the veteran said that his urinary 
tract infections were resolved by the 1995 TURP, but the 
clinical records in the claims folder show that this was not 
the case).  The duty to assist veteran with the development 
of their claims includes affording medical examination that 
considers prior medical examinations and treatment. Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).  Moreover, the examining physician 
at the December 2003 VA examination did not express an 
opinion as to whether the veteran's 1995 TURP was 
necessitated by any disorder of service onset or was related 
to service.  In view of the above, further development is 
necessary in regard to the issues of service connection for 
urinary tract infections and for a TURP.  

In regard to the issue of service connection for residuals of 
a sigmoid resection, the Board notes that the veteran has 
given a history of dysentery and malnourishment as a POW and 
this history is consistent with a statement provided by a 
fellow POW.  During a 1951 VA hospitalization the veteran was 
noted to have atrophy of the sigmoid and lower descending 
colon due to old colitis.  He thereafter underwent a sigmoid 
resection in the early 1990s due to polyp hypertrophy.  The 
veteran was a afforded a VA gastrointestinal examination in 
December 2003, but the examiner did not express a medical 
opinion as to the relationship between the polyp hypertrophy 
that necessitated the sigmoid resection and service, in 
particular his POW experiences.  Thus, further development is 
necessary prior to further appellate consideration of the 
issue of service connection for residuals of a resection of 
the sigmoid colon.  

In view of the above, this case is REMANDED for the following 
actions:  

Issue a statement of the case with regard 
to the issue of entitlement to service 
connection for hypertension.  Only if the 
veteran submits a valid substantive 
appeal, will this issue be further 
considered by the Board.

The claims folder should be submitted to 
the VA physician who conducted the 
December 2003 VA genitourinary 
examination.  After a review of the 
claims file the physician should 
expressed medical opinions with 
rationales as to whether it is at least 
as likely as not that the veteran 
currently has a chronic disorder causing 
urinary infections due to service and 
whether it is at least as likely as not 
(50 percent probability or more) that the 
prostate disorder that necessitated the 
veteran's 1995 TURP was related to a 
disease or injury in service.  If the 
physician who conducted the December 2003 
examination is not available, the above 
review and medical opinions should be 
provided by another physician.  

The claims folder should be submitted to 
the VA physician who conducted the 
December 2003 VA gastrointestinal 
examination.  After a review of the 
claims file the physician should 
expressed medical opinions with 
rationales as to whether it is at least 
as likely as not that the veteran's 
resection of the sigmoid colon was due 
polyp hypertrophy that was related to the 
veteran's service.  If the VA physician 
who conducted the December 2003 
examination is not available, the above 
review and medical opinions should be 
provided by another physician.  

Then re-adjudicate the claims on appeal.  
If any benefit remains denied, issue a 
supplemental statement of the case.  Then 
return the case to the Board, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




